In a matrimonial action, the plaintiff husband appeals from stated portions of an order of the Supreme Court, Nassau County, dated July 13, 1978, which, inter alia, awarded the defendant wife temporary alimony, custody of the parties’ children and use of a Dodge Aspen automobile. The defendant purports to cross-appeal from certain portions of the same order. Cross appeal dismissed, without costs or disbursements (see Howe Ave. Nursing Home v Nafus, 54 AD2d 686, 687). Order affirmed insofar as appealed from, without costs or disbursements. "A speedy trial is the most effective remedy to cure any seeming inequity in a pendente lite award” (Lemme v Lemme, 63 AD2d 695). To insure that a speedy trial is had, the parties are directed to expeditiously complete all pretrial disclosure proceedings. Cohalan, J. P., Margett, Hawkins and O’Con-nor, JJ., concur.